DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 2-4 are objected to because of the following informalities:
Claims 2 and 4: - - the correlative relation determined by loads applied to the fixed support mechanism  and the movable support mechanisms - - 
As best understood, the “correlative relation” is a distinct functional relationship, and not a “representation”, which would not hold much weight. Further, to say the “correlative relation” represents a “correlative relation” would imply that there are a plurality of “correlative relations”, which there isn’t support for. 
Claim 3: - - [[the]]a correlative relation - - 
As claim 3 is an independent claim, the first recitation of “correlative relation” should be preceded by “a” in order to establish antecedent basis for further recitations

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1: a load detecting unit
Claim 1: a tilt adjustment unit 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the corresponding structures are: 
Load detecting unit: element 24 (load sensor), fig. 2, 3, 5, 7, 9A, 9B, Page 14, First full paragraph)
Tilt adjustment unit: element 26, (support mechanisms) fig. 2, 3, 5, 7, 9A, 9B
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanji (JP-2017104952-A).
In regards to claim 1, Tanji discloses
A grinding apparatus for grinding a workpiece (wafer W, paragraph [0020]), comprising: 
a chuck table (wafer holding mechanism 5, paragraph [0024]) for holding the workpiece (wafer W, paragraph [0020]) thereon; 
a plate-shaped table base (tilt table 81, paragraph [0031], fig. 4) supporting the chuck table (wafer holding mechanism 5, paragraph [0024]); 
a grinding unit (grinding means 2, paragraph [0020]) for grinding the workpiece (wafer W, paragraph [0020]) held on the chuck table (wafer holding mechanism 5, paragraph [0024]) with a grinding wheel (grinding wheel 21, paragraph [0020]), the grinding unit (grinding means 2, paragraph [0020]) having a spindle (spindle 22, paragraph [0020]) and the grinding wheel (grinding wheel 21, paragraph [0020]) mounted on an end of the spindle (spindle 22, paragraph [0020]); 
a load detecting unit (temperature measuring means 9 and load cell 10, paragraph [0035-36]) having load measuring devices (contact temperature sensor 9a, non-contact temperature sensor 9b, load cell 10, paragraph [0035-36], fig. 3), for detecting a load applied (paragraph [0035-0036]: Preferably, the temperature measuring means 9 is arranged in the vicinity of the movable support portion to accurately measure the temperature change of the movable support portion… The grinding apparatus includes a load cell which measures a pressure acting on the moveable support portion) from the grinding unit (grinding means 2, paragraph [0020]) to the table base (tilt table 81, paragraph [0031], fig. 4); 
a tilt adjustment unit (fixed support portion 82, movable support portion 83, paragraph [0031], fig. 4) supporting the table base (tilt table 81, paragraph [0031], fig. 4) thereon, for adjusting a tilt (paragraph [0031]: the grinding device 1 is provided with an inclination means 8 for inclining the rotation shaft A2 of the wafer chuck 3….the tilt means includes a title table 81, a fixed support portion 82, and a movable support portion 83) of the table base (tilt table 81, paragraph [0031], fig. 4); 
a storage (paragraph [0037]: the operation of the grinding device is controlled by a control device. The control unit controls the components…includes, for example, a CPU, a memory…) for storing a correlative relation (paragraph [0039]: Further, data relating to the amount of thermal deformation and the amount of compression of the movable support portion 83 is stored in the control device 11. Specifically, the data relating to the amount of thermal deformation is, for example the length of the tilt ball screw 83b, the linear expansion coefficient of the tilt ball screw 83b, and the like) between loads applied to the table base (tilt table 81, paragraph [0031], fig. 4) and changes in the tilt (paragraph [0040]: Fig. 6 is a graph showing a displacement amount of a tilt angle when a plurality of wafers W are processed continuously…[0042]: the tilt angle of the tilt means varies depending on the pressure applied to the movable portion 83…until the wafer W is ground to a desired thickness, the movable portion 83 extends and tilt angle increases) of the table base (tilt table 81, paragraph [0031], fig. 4) that are caused by the loads (paragraph [0039]: The control device stores data on the amount of grinding of the wafer corresponding to the tilt angle. Thereby, a thickness of the wafer before or during grinding is measured, the amount of grinding and the tilt angle are adjusted…Further, data relating to the amount of thermal deformation and the amount of compression of the movable support portion is stored in the control device…Further, the data relating to the amount of compression includes, for example, the length of the tilt ball screw 83, the longitudinal elastic modulus, and the cross-sectional area); and 
a controller (control device 11, paragraph [0037]-[0039] having a processor (paragraph [0037]: control device 11 includes, for example, a cpu), for controlling the tilt adjustment unit (fixed support portion 82, movable support portion 83, paragraph [0031], fig. 4) on a basis of the load detected by the load detecting unit (temperature measuring means 9 and load cell 10, paragraph [0035-36])  and the correlative relation (paragraph [0039]), to adjust the tilt of the table base (tilt table 81, paragraph [0031], fig. 4) so that a change in the tilt (paragraph [0040] and [0042]) of the table base (tilt table 81, paragraph [0031], fig. 4) that corresponds to the detected load is cancelled out (paragraph [0046]: the control device 11 obtains the compression amount ∆Lp in the longitudinal direction of the movable support portion 83 based on the pressure measure by the load cell 10…[0047]: the control device 11 adjusts the tilt angle of the tilt stage 81 in the consideration of the compression amount…obtains the recorrection expansion amount of  ∆L3…so as to cancel the compression amount ∆Lp).

In regards to claim 2, Tanji discloses
The grinding apparatus according to claim 1, wherein the tilt adjustment unit (fixed support portion 82, movable support portion 83, paragraph [0031], fig. 4) has a fixed support mechanism (fixed support portion 82, fig. 4) and movable support mechanisms (movable support portions 83, fig. 4), 
the correlative relation (paragraph [0039]) determined by loads applied to the fixed support mechanism (fixed support portion 82, fig. 4) and a plurality of movable support mechanisms (movable support portions 83, fig. 4; paragraph [0048]: therefore it is preferable to individually measure the pressure acting on the 2 movable support portions 83) and changes in the tilt of the table base (tilt table 81, paragraph [0031], fig. 4) that are caused by respective contractions of the fixed support mechanism (fixed support portion 82, fig. 4) and the movable support mechanisms (movable support portions 83, fig. 4) to which the loads are applied, and the controller (control device 11, paragraph [0037]-[0039] adjusts respective lengths of the movable support mechanisms (movable support portions 83, fig. 4) on a basis of the correlative relation (paragraph [0039]), thereby adjusting the tilt of the table base (tilt table 81, paragraph [0031], fig. 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanji (JP-2017104952-A) in view of Fukui et al. (US PG Pub No. 20150239093).
In regards to claim 3, Tanji discloses
A grinding method for grinding a workpiece (wafer W, paragraph [0020]), comprising: 
a first tilt adjusting step of adjusting a tilt (paragraph [0044]: the control means 11 obtains the tilt angle necessary for grinding the wafer W to a desired thickness and the pre-correction expansion and contraction amount ∆L1 of the tilt ball screw 83b which realizes this tilt angle) of a table base (tilt table 81, paragraph [0031], fig. 4) that supports a chuck table (wafer holding mechanism 5, paragraph [0024]), in order to make parallel (paragraph [0003]:..The inclination angle adjusting means adjusts the inclination of the holding means so that the thickness of the wafer becomes uniform based on the measured thickness of the wafer, and the grinding means advances the grinding in a state of being obliquely abutted on the wafer) to each other a grinding surface defined by respective lower surface of a grindstone (grindstone, paragraph [0020]) of a grinding wheel (grinding wheel 21, paragraph [0020]) that are disposed on a surface of a wheel base and arrayed along circumferential directions of the surface of the wheel base

    PNG
    media_image1.png
    518
    792
    media_image1.png
    Greyscale

 and a local area of a holding surface (chuck base 51, chuck 52, absorbent 53, fig. 2) of the chuck table (wafer holding mechanism 5, paragraph [0024]) that overlaps (fig. 1) an area of contact between the grindstone (grindstone, paragraph [0020]) and the workpiece (wafer W, paragraph [0020]) held on the chuck table (wafer holding mechanism 5, paragraph [0024]); 
after the first tilt adjusting step (paragraph [0044]), a first grinding step (paragraph [0049]: the control device 11 calculates the amount of thermal deformation of the movable support portion 83…before and after the grinding process) of grinding the workpiece (wafer W, paragraph [0020]) with the grinding wheel (grinding wheel 21, paragraph [0020]) and detecting a load applied (paragraph [0050]: control means 11 calculates the amount of compression of the movable support portion 83 from the pressure acting on the movable support portion 83 when the grinding means 2 presses and grinds the wafer W) to the table base (tilt table 81, paragraph [0031], fig. 4); after the first grinding step, a second tilt adjusting step (paragraph [0047]: the control means 11 obtains the recorrection amount ∆L3 of the movable support 83 so as to cancel the compression amount ∆Lp by adding the compression amount ∆Lp to the correction expansion amount…[0048]:…the recorrection expansion amount ∆L3 can more accurately cancel the influence of the pressure generated by pressing the grinding wheel 21 during the grinding process) of adjusting a tilt (paragraph [0044]) of the table base (tilt table 81, paragraph [0031], fig. 4) in order to cancel out a change (paragraph [0047] and [0048]) in the tilt of the table base (tilt table 81, paragraph [0031], fig. 4) that corresponds to the load detected in the first grinding step (paragraph [0049]), on a basis of [[the]]a correlative relation (paragraph [0039]) between loads applied to the table base (tilt table 81, paragraph [0031], fig. 4) and changes in the tilt of the table base (tilt table 81, paragraph [0031], fig. 4) that are caused by the loads and the load detected in the first grinding step (paragraph [0049]); and after the second tilt adjusting step, grinding the workpiece (wafer W, paragraph [0020]) to a predetermined finished thickness (paragraph [0050]: the tilt angle of the tilt table 81 can be maintained at a desired value to grind the wafer into a desired shape).
Tanji fails to disclose “respective lower surfaces of grindstones”. However, Fukui teaches “[0019] The grinding wheel 104 is, for example, a diamond wheel, and on the bottom surface of the grinding wheel 104, a plurality of diamond grindstones 105 are disposed in a ring shaped or circular array.” 

    PNG
    media_image2.png
    309
    530
    media_image2.png
    Greyscale

Tanji and Fukui are considered to be analogous to the claimed invention because they are in the same field of substrate grinding apparatuses with grinding wheels and tilt adjustment mechanisms based off measured values. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanji to incorporate the teachings of Fukui and employ a plurality of grindstones in a ring shape or circular array, those grindstones having surfaces. The plurality of grindstones enables the user to replace worn down individual pieces as necessary, instead of having to replace an entire singular grindstone, which would reduce overall costs. 
Tanji fails to explicitly disclose “a second grinding step”. However, Fukui teaches “[0102] In the case where the measured results after grinding exceed a specified value, based on determination and control of the control device 110, re-grinding is automatically performed. Until the measured values after grinding become equal to or smaller than the specified value, grinding, and measuring after grinding are automatically repeated. [0103] Even if a plurality of grinding steps for converging the workpiece heights to a target value is necessary due to the kind of workpieces, an attachment state, or the like, re-grinding and re-measurement may be automatically performed.” Fukui establishes that grinding of a workpiece is an iterative process, that require steps of grinding and measuring until the state of the wafer is desired. Similarly, as Tanji recites pre-correction, correction, and recorrection amounts, to follow these correcting calculations with a grinding step would progress the wafer towards the desired end result. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanji to incorporate the teachings of Fukui and provide a grinding step after the recorrection expansion/contraction amount, which would then be called the “second grinding step.”  Having an iterative process of re-grinding and re-measurement steps being automatically performed make it “possible to shorten the process time and reduce the cost of grinding (Fukui paragraph [0103]).” 
	Examiner’s note: Although Tanji doesn’t explicitly say “parallel”, as the wafer is disposed on the chuck, and it describes uniform thickness as the intent, and the grinding means (being at least the grindstone and wheel) being obliquely abutted on the wafer, one of ordinary skill in the art would anticipate this showing a parallel arrangement. 

In regards to claim 4, Tanji as modified discloses
The grinding method according to claim 3, wherein the correlative relation (paragraph [0039]) determined by loads applied to a fixed support mechanism (fixed support portion 82, fig. 4; paragraph [0048]) and a plurality of movable support mechanisms (movable support portions 83, fig. 4) and changes in the tilt of the table base (tilt table 81, paragraph [0031], fig. 4) that are caused by respective contractions (paragraph [0048] In addition, the control device 11 may be configured to correct the amount of expansion and contraction in consideration of the amount of compression of the fixed support portion 82) of the fixed support mechanism (fixed support portion 82, fig. 4) and the movable support mechanisms (movable support portions 83, fig. 4) to which the loads are applied (paragraph [0048]: In particular, a higher pressure is applied to the movable support portion 83 disposed below the grinding wheel 21 during grinding than the other movable support portion 83. Therefore, it is preferable to individually measure the pressure acting on the 2 movable support portions 83 and individually obtain the compression amount…and re-correction expansion/contraction amount ∆L3 for each…correct the amount of expansion and contraction in consideration of the amount compression of the fixed support portion 82), the fixed support mechanism (fixed support portion 82, fig. 4) and the plurality of movable support mechanisms (movable support portions 83, fig. 4) being configured to adjust the tilt (paragragh [0031]) of the table base (tilt table 81, paragraph [0031], fig. 4), and 
the second tilt adjusting step (paragraph [0047] and [0048]) includes a step of adjusting respective lengths of the movable support mechanisms (movable support portions 83, fig. 4) on a basis of the loads applied to the fixed support mechanism (fixed support portion 82, fig. 4) and the movable support mechanisms (movable support portions 83, fig. 4; paragraph [0048]) and the correlative relation (paragraph [0039]).

In regards to claim 5, Tanji as modified discloses
The grinding method according to claim 4, further comprising: 
after the second grinding step (paragraph [0049] per Fukui modification), a third grinding step (paragraph [0049]) of holding another workpiece (wafer W, paragraph [0020]; paragraph [0024]: in order to continuously grind a plurality of wafers W, the grinding apparatus 1 includes a plurality of wafer chucks 3. The plurality of wafer chucks 3 are arranged on the index table 7 at predetermined intervals on a circle around the rotation axis A1; paragraph [0026]: When the vacuum source is activated, the wafer W placed on the chuck 52 is sucked and held by the chuck 52.) different from the workpiece (wafer W, paragraph [0020]) and grinding the other workpiece (wafer W, paragraph [0020]) with the grinding wheel (grinding wheel 21, paragraph [0020]) while the lengths of the movable support mechanisms (movable support portions 83, fig. 4) remain to have lengths adjusted in the second tilt adjusting step (paragraph [0042]: the amount of displacement of the tilt angle of the wafer W is integrated without resetting the tilt angle at the time of replacing the wafer W).
Examiner’s Note: Although Tanji as modified doesn’t recite “third grinding step” for grinding a new wafer, one of ordinary skill in the art would interpret claim 5 as directed towards a first step of grinding on a different wafer. Tanji as modified teaches a process of grinding and re-measuring and re-grinding until the wafer reaches the desired profile. As such, completion of this process on a first wafer with two grinding steps would result in the next subsequent grinding step being a third, but the first on a new wafer. One of ordinary skill in the art would understand this claim as intended to reflect the claimed invention would be used multiple times.

In regards to claim 6, Tanji as modified discloses
The grinding method according to claim 5, wherein the third grinding step (paragraph [0049]) includes a step of detecting a load applied (paragraph [0048]: the recorrection expansion amount ∆L3 can more accurately cancel the influence of the pressure generated by pressing the grinding wheel 21 during  to the table base (tilt table 81, paragraph [0031], fig. 4) as well as grinding the other workpiece (wafer W, paragraph [0020]) with the grinding wheel (grinding wheel 21, paragraph [0020]), and 
the grinding method further includes a third tilt adjusting step (paragraph [0044]) of adjusting the tilt of the table base (tilt table 81, paragraph [0031], fig. 4) in order to cancel out a change in the tilt (paragraph [0040] and [0042]) of the table base (tilt table 81, paragraph [0031], fig. 4) that corresponds to the load detected (paragraph [0046]) in the third grinding step, on a basis of the load detected (paragraph [0048]) in the third grinding step and the correlative relation (paragraph [0039]).
	Examiner’s Note: The description recited in claim 6 pertaining to what is involved in the third grinding step applied to a wafer different than the wafer recited in the first grinding step, would be understood by someone of ordinary skill in the art to be the same process as what was done to the first wafer. As such, with the desire being to obtain a wafer of a desired thickness and profile and the grinding apparatus being the same, it would have been obvious to one of ordinary skill in the art to apply the same previously recited process of grinding, measuring, and tilt adjusting to the new, different wafer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sekiya et al. (US Patent No. 8025553) teaches a back grinding method for a wafer including covering a face-side surface of the wafer with a resin film, and cutting the surface of the resin film to form a flat surface parallel to the face-side surface of the wafer. Sekyia also teaches movable shafts (Fig. 5a and 5b) that adjust the table tilt angle.
	Walsh et al. (US Patent No. 8968052) teaches systems and methods provided for use in processing and/or grinding wafers or other work products to a predetermined thickness, involving a controller, memory storage of profiles and measurements, an adjustment screw assembly that allows for adjustment of the grind spindle angle relative to the base, and adjustments based on grind force measurements. 
	Yoshida (US Patent No. 9656370) teaches a grinding method including a pre-grinding step of grinding a plate-shaped workpiece to a thickness just before a finish thickness is reached using a finish grinding unit, a thickness measuring step of measuring a thickness of the workpiece after the pre-grinding step, a calculation step of calculating, from the measured thickness of the workpiece, a variation amount of the distance between a holding face of the chuck table and a grinding face of a finish grindstone before and after inclination adjustment of the chuck table, and a height adjustment step of adjusting.
	Kishimoto (US Patent No. 6656818) teaches a manufacturing process for a semiconductor wafer according to which semiconductor wafers each with higher flatness can be manufactured with good efficiency from a wafer work having passed through a surface grinding step by enabling restriction of reduction in flatness in the vicinity of the center and in the outer peripheral edge portion of a surface ground wafer at the lowest level possible, and correction of the reduction in flatness of both portions with ease to planarize in a planarization or polishing step.
	Kalenian et al. (US Patent No. 9393669) teaches methods of processing wafers comprising: positioning a stacked wafer into a position to be ground, wherein the stacked wafer comprises a first wafer secured with a carrier-wafer, wherein the first wafer is secured with the carrier-wafer such that a surface of the first wafer is exposed to be ground; initiating a grinding of the first wafer while supported by the carrier-wafer; activating one or more sensors relative to the first wafer while grinding the first wafer; determining, while grinding the first wafer, a thickness of the first wafer separate from a thickness of the carrier-wafer as a function of data from the one or more sensors; determining whether the determined thickness of the first wafer has a predefined relationship with a first thickness threshold; and halting the wafer grinding when the thickness of the first wafer has the predefined relationship with the first thickness threshold.
	Asano (US Patent No. 5562523) teaches a grinding method wherein a rotating workpiece and a rotating grinding wheel are relatively moved toward and away from each other and wherein at least three of rough, fine and finish grinding step are performed successively at high, medium and low infeed rates respectively for grinding the workpiece, the grinding wheel is retracted to a back-off position at the end of the rough grinding step.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723